DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims submitted 01/13/2022 have successfully obviated the rejections under 35 USC 112(b).
Further, Applicant’s arguments concerning the rejection of claims 1, 2, 4-15, and 17-20 under 35 USC 103, see page 8, ll. 6-19 of the amendment filed 01/13/22, are persuasive in that the prior art teaches adjusting the bearing clearances for a pump rotor, but suggest limiting these spacings to smaller distances in order to avoid contact between the rotor and stator, unlike the claimed pump wherein the spacing between the rotor and bearings is greater than a spacing between the rotor and the stator/housing.  Therefore, the claimed invention is considered to be a non-obvious improvement of the pump disclosed in the Dur reference wherein the improvement comprises using larger bearing spacing than the rotor/housing spacing.  Modification to Dur’s pump to arrive at the claimed configuration would not be obvious for the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745          

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745